Citation Nr: 0933306	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low 
back disability.

2.  Entitlement to a separate rating for the associated 
radiculopathy of the right lower extremity.

3.  Entitlement to a separate rating for the associated 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
February 1967 to September 1975 and from February 1977 to 
April 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which continued a 40 percent rating for a low back disability 
and granted service connection for posttraumatic stress 
disorder (PTSD) with an initial 30 percent rating.  

During the pendency of the appeal, the RO increased the 
initial rating assigned for the Veteran's PTSD to 70 percent.  
In a Form 646 dated January 2009, the Veteran stated that he 
was satisfied with the 70 percent rating for PTSD and no 
longer wished to pursue his appeal for a higher disability 
rating for this issue.  As he has expressly withdrawn his 
appeal for a higher initial rating for PTSD, this issue is 
not before the Board.  

The Veteran also requested a Travel Board hearing in 
connection with his current claims.  However in a January 
2009 letter, he withdrew this request.


FINDING OF FACT

The Veteran's low back disability is manifested by severely 
painful motion and flexion to 35 degrees with associated 
sensory deficits in both lower extremities.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for a low back disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic 
Code 5292 (effective prior to September 26, 2003); Diagnostic 
Code 5237 (effective September 26, 2003).

2.  The criteria are met for a separate 10 percent rating for 
the associated radiculopathy of the right lower extremity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003); Diagnostic Code 5237 
(effective September 26, 2003), 4.124a, Diagnostic Code 8520.

3.  .  The criteria are met for a separate 10 percent rating 
for the associated radiculopathy of the left lower extremity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003); Diagnostic Code 5237 
(effective September 26, 2003), 4.124a, Diagnostic Code 8520


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2003, prior to the initial adjudication of his claims 
in August 2004.  That letter informed him of his and the VA's 
respective responsibilities in obtaining supporting evidence.  
A second, more recent, letter sent in March 2006 complied 
with Dingess by also apprising him of the downstream 
disability rating and effective date elements of his claim.  
An October 2008 letter complied with Vazquez-Flores as it 
explained the criteria used to rate the Veteran's service-
connected low back disability and encouraged the Veteran to 
submit any evidence which may demonstrate worsening of the 
severity of his low back disability or reflect the effects of 
the disability on his employment and daily life.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  

The Veteran was examined for VA compensation purposes in 
September 2003, July 2004, and May 2007.  These examination 
reports are adequate for rating purposes with respect to his 
low back disability, insofar as determining the relative 
severity of this condition.  38 C.F.R. § 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Although, the most 
recent examination is over two years old, the Board does not 
find that a new examination is necessary.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  The three examination 
over a four year period show relatively the same severity of 
disability and the Veteran has not alleged any worsening 
since the most recent May 2007 VA examination.  As the 
Veteran's contention is that since he filed his claim for 
increase his disability has consistently been more severe 
than is reflected by the current rating, the Board finds that 
the current record contains sufficient medical evidence with 
which to accurately evaluate the severity of this disability, 
that is, without the need for another examination.  
38 C.F.R. § 3.327.  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  Increased Rating for a Low Back Disability

The Veteran retired after thirty years of service in April 
1999.  He was an Army Ranger and several hard helicopter 
landings in Vietnam and logged at least 73 jumps.  Shortly 
before discharge he had the first of three lumbar fusion 
surgeries.  Upon discharge, he was granted service connection 
for a low back disability and assigned an initial 40 percent 
disability rating.  In July 2003, the Veteran filed this 
claim for increase.  He stated that despite the surgeries he 
is in constant pain and unable to walk or stand for very 
long, he cannot drive because he cannot turn his torso, he 
cannot sit upright without severe pain and he is unable to 
push, pull or lift anything.  The Board finds that the 
Veteran's condition meets the schedular criteria for the 
assigned 40 percent rating but may be entitled to additional 
consideration on an extraschedular basis.  Additionally, the 
Board finds that the Veteran is entitled to separate 10 
percent ratings for the associated radiculopathy of the lower 
extremities. 

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

The criteria for rating disabilities of the spine were 
amended since the Veteran filed his claim.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the Veteran's low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.

At the time the Veteran filed his claim, intervertebral disc 
syndrome (IVDS) was rated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, DC 
5293 (2002).

Under these criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
The next higher rating of 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest and treatment "prescribed by a 
physician."  Id.

Limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provided for a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  The words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Rating Schedule provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).

The amended rating criteria, effective September 26, 2003, 
involved a revision of that portion of the rating schedule to 
which diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003) or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, DC 5237.  A 
20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating if 
the evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Applying all of the above criteria to the facts of this case, 
the Board finds that the Veteran's low back disability does 
not meet the requirements for a disability rating higher than 
40 percent under either the former or revised rating 
criteria.  The medical evidence for consideration includes VA 
examination reports from September 2003, July 2004, and May 
2007 and various VA outpatient treatment records and private 
treatment records.

With respect to the former rating criteria, the Board notes 
that the evidence does not establish the occurrence of 
incapacitating episodes.  While the Veteran has indicated 
daily episodes of intense pain lasting up to 45 minutes, the 
record does not suggest, nor has the Veteran alleged, that 
the Veteran has been prescribed bedrest by a doctor for these 
flare-ups.  The record indicates that the Veteran was 
prescribed bedrest following his lumbar fusion surgeries but 
does not indicate such treatment was prescribed for his daily 
low back flare-ups.  So, by definition, he has not 
experienced any incapacitating episodes, much less of the 
frequency and duration mentioned to warrant a rating higher 
than 40 percent.

Under DC 5293, however, the Board must also consider whether 
separate ratings for chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.

The Board finds that a disability rating higher than 40 
percent is not warranted for the orthopedic manifestations of 
the Veteran's low back disability under the old DC 5292 or 
the revised General Rating Formula for Diseases and Injuries 
of the Spine.  Under the old DC 5292, the Veteran was already 
receiving the maximum schedular rating of 40 percent for 
severe limitation of motion.  Under the revised criteria a 
disability rating higher than 40 percent may only be assigned 
if there is evidence of unfavorable ankylosis.  Ankylosis is 
the "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Since, as will be explained, the medical evidence shows the 
Veteran's thoracolumbar (i.e., thoracic and lumbar) spine has 
motion in every direction, even if less than full/normal 
range of motion, by definition these combined segments of his 
spine are not ankylosed.  Consequently, a disability rating 
higher than 40 percent is not available under the General 
Rating Formula for Diseases and Injuries of the Spine.  In 
this regard, at the September 2003 VA examination he had 
flexion to 60 degrees and extension to 10 degrees.  He could 
not do lateral flexion or rotation due to pain.  At the July 
2004 VA examination he had flexion to 35 degrees, extension 
to 5 degrees, and lateral flexion and lateral rotation to 10 
degrees all with pain.  Repetitive testing could not be 
performed due to pain.   At the May 2007 VA examination, he 
had flexion to 40 degrees, right lateral flexion to 10 
degrees, left lateral flexion to 20 degrees, right lateral 
rotation to 25 degrees, left lateral rotation to 30 degrees 
but no extension.  See 38 C.F.R. § 4.71a, Note (5), 
indicating that for VA compensation purposes unfavorable 
ankylosis is a condition in which the entire...thoracolumbar 
spine, or the entire spine is fixed in flexion or extension....  
Thus, since the Veteran's spine is not ankylosed, a 
disability rating higher than 40 percent is not warranted in 
this case, even after considering his complaints 
of associated pain.  Moreover, where, as here, the Veteran is 
in receipt of the maximum evaluation due to limitation of 
motion, 38 C.F.R. §§ 4.40 and 4.45 are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Therefore, 
the Board will not further discuss the potential for a higher 
rating from functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.

In regards to the neurological manifestation of the 
disability, the Board finds that the Veteran is entitled to 
separate 10 percent ratings for the associated radiculopathy 
affecting his lower extremities.  

Under DC 8520 pertaining to paralysis of the sciatic nerve, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

All three VA examinations found sensory deficits in the 
Veteran's lower extremities consistent with the radiculopathy 
from the sections of his spine which have been fused.  At the 
May 2007 VA examination, the examiner noted straight leg 
raises positive at 60 degrees bilaterally, absent ankle jerks 
and diminished sensation in the L5 dermatome of the left foot 
and L4 dermatome of the right foot.  The examiner noted 
multiple level bilateral neurological deficits secondary to 
lumbar disc disease.   These neurological manifestations 
would reflect mild incomplete paralysis of the sciatic nerve 
as they are prodominantly sensory and did not result in loss 
of muscle tone or strength. Therefore, the 10 percent rating 
assigned to the associated radiculopathy is appropriate for 
the Veteran's condition.  

For these reasons and basis, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a schedular rating higher than 40 percent for his 
low back disability but that there is ample evidence to 
support separate 10 percent ratings for the associated 
radiculopathy of the lower extremities. 

III.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
40, 10 and 10 percent for the Veteran's low back disability 
and associated radiculopathy of the lower extremities 
contemplates the Veteran's symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no 
evidence the Veteran's low back disability and associated 
radiculopathy of the lower extremities has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER


The claim for a rating higher than 40 percent for a low back 
disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for the 
associated radiculopathy of his right lower extremity is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for the 
associated radiculopathy of his left lower extremity is 
granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


